DETAILED ACTION
1	This action is responsive to the amendment filed on May 8, 2022.
2	The rejection of the claims under 112, second paragraph, is withdrawn because of the applicant’s amendment.
3	Claims 1-9 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE

4	The following is an examiner’s statement of reasons for allowance: 
	The closest prior art of record (CN200953929Y). (English translation of the Patent No. CN200953929Y is used in this Office action), teaches a washing brush with cleaning liquid includes a liquid reservoir with a plurality of tufts of bristles planted on the lower end surface (see English translation of the Patent No. CN’ 929 Y at page 5, paragraph, 0029). However, the closest prior art of record (CN’ 929Y) does not teach or disclose a dry-cleaning brush used for a powder shampoo as claimed. Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of dry-cleaning brushes utilizing powder shampoos.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761